Case: 21-50735     Document: 00516182356         Page: 1     Date Filed: 01/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 21-50735                         January 27, 2022
                            consolidated with                          Lyle W. Cayce
                                No.21-50756                                 Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Guillermo Mata-Valerio,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:16-CR-73-1
                            USDC No. 4:21-CR-116-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Guillermo Mata-Valerio appeals his conviction for illegal reentry after
   deportation and his sentence of 46 months of imprisonment and three years


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50735      Document: 00516182356        Page: 2    Date Filed: 01/27/2022




                                    No. 21-50735
                                  c/w No. 21-50756

   of supervised release. He argues that his sentence exceeded the statutory
   maximum because the enhanced penalty provisions of 8 U.S.C. § 1326(b) are
   unconstitutional. He has not briefed the validity of the revocation of his
   supervised release or the 14-month revocation sentence he received and has,
   therefore, abandoned any challenge to them. See United States v. Still, 102
   F.3d 118, 122 n.7 (5th Cir. 1996).
          Mata-Valerio has filed an unopposed motion for summary disposition
   and a letter brief conceding correctly that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Mata-Valerio states that he has
   raised the issue only to preserve it for possible further review. Because
   summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), Mata-Valerio’s motion is GRANTED, and
   the district court’s judgment is AFFIRMED.




                                         2